Case: 13-1626   Document: 15     Page: 1   Filed: 11/25/2013




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

   JAMES E. ZABLOSKY AND KAREN ZABLOSKY,
               Plaintiffs-Appellants,

                            v.

  MIDFIRST BANK AND MIDLAND MORTGAGE CO.,
              Defendants-Appellees,

                          AND

       SECRETARY OF HOUSING AND URBAN
                DEVELOPMENT,
                Defendant-Appellee.
              ______________________

                       2013-1626
                 ______________________

    Appeal from the United States District Court for the
 Western District of Texas in No. 13-CV-0467, Senior
 Judge Harry Lee Hudspeth.
                 ______________________

                      PER CURIAM.
                       ORDER
     The court considers whether this appeal should be
 dismissed.
Case: 13-1626         Document: 15   Page: 2    Filed: 11/25/2013



 2                             ZABLOSKY   v. MIDFIRST BANK



    This appeal involves an action by James and Karen
 Zablosky to halt foreclosure on property located at 187
 Country View Lane, Floresville, Texas. The Zabloskys
 appeal.
     This court is a court of limited jurisdiction, which does
 not appear to include jurisdiction in this matter.
 28 U.S.C. § 1295. Rather, it appears the proper forum
 would be the United States Court of Appeals for the Fifth
 Circuit.    Additionally, on September 3, 2013, the
 Zabloskys filed with the district court a motion to with-
 draw their appeal, and thus it may be that it would be
 unnecessary to transfer this appeal to the Fifth Circuit.
       Accordingly,
       IT IS ORDERED THAT:
     (1) Absent objection received within 21 days of the
 date of this order, this appeal will be dismissed.
     (2) The briefing schedule is stayed.
                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                           Daniel E. O’Toole
                                           Clerk of Court
 s25